Citation Nr: 1526420	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for the period prior to February 16, 2010 for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for the period since February 16, 2010 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty service from April 1962 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2008 rating decision, the RO continued a noncompensable rating for service-connected bilateral hearing loss.  The Veteran subsequently appealed this decision.

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

In a May 2011 rating decision, the RO found that a clear and unmistakable error was found in the evaluation of bilateral hearing loss and an increased 10 percent disability rating was awarded effective February 16, 2010.

The Board notes that the May 2011 rating decision and Supplemental Statement of the Case applied the speech discrimination scores from the February 2010 VA examination of 66 percent for the right ear and 94 percent on the left in assigning an increased rating of 10 percent for the service-connected bilateral hearing loss disability.

The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 10 percent for the period since February 16, 2010, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2014, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to February 16, 2010, the Veteran's service- connected bilateral hearing loss had been manifested by no worse than level IV hearing acuity in the right ear and level II hearing acuity in the left ear.

2.  For the period since February 16, 2010, the Veteran's service- connected bilateral hearing loss has been manifested by no worse than level II hearing acuity in the right ear and level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met for the period prior to February 16, 2010.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability have not been met for the period since February 16, 2010.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in an April 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, the reports of June 2008, February 2010 and December 2014 VA examinations.  

The VA examination reports reflect that the June 2008, February 2010 and December 2014 VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2008, February 2010 and December 2014 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2014). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

The Veteran filed a claim for an increased rating which was received by VA on April 15, 2008.

As noted above, the Veteran has a current noncompensable evaluation for service-connected bilateral hearing loss, effective May 1, 1982.

In a May 2011 rating decision, the RO found that a clear and unmistakable error was found in the evaluation of bilateral hearing loss and an increased 10 percent disability rating was awarded effective February 16, 2010.

The Veteran underwent a VA examination in June 2008.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
40
65
LEFT
25
35
70
90

The average decibel threshold was 39 on the right and 55 on the left.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 86 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 39 combined with the right ear speech discrimination of 74 percent results in a Roman numeral designation of IV, while the left ear pure tone threshold average of 55 when combined with the left ear speech recognition of 86 percent results in a Roman numeral designation of II.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in February 2010.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
30
55
75
LEFT
40
35
70
90

The average decibel threshold was 53 on the right and 59 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 66 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 53 combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 59 when combined with the left ear speech recognition of 66 percent results in a Roman numeral designation of VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The VA audiologist indicated that the impact of the Veteran's bilateral hearing loss on his employability was nonapplicable as the Veteran was retired.  The effect on the condition on his daily activity was having trouble understanding speech.

Per the October 2014 Board remand instructions, the Veteran underwent a VA examination in December 2014.  On audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
55
75
LEFT
30
35
75
95

The average decibel threshold was 50 on the right and 59 on the left.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 76 percent in the left ear.  The examiner noted that the Veteran reported having difficulty understanding speech.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 50 combined with the right ear speech discrimination of 90 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 59 when combined with the left ear speech recognition of 76 percent results in a Roman numeral designation of IV.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board finds that the preponderance of the evidence is against assigning a compensable evaluation prior to February 16, 2010 and an evaluation in excess of 10 percent since February 16, 2010 for the Veteran's bilateral hearing loss.

As the June 2008, February 2010 and December 2014 testing results noted above do not yield findings to support assignment of a rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to a compensable evaluation prior to February 16, 2010 and an evaluation in excess of 10 percent since February 16, 2010 for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

The Board notes again that in its May 2011 rating decision, the RO found that a clear and unmistakable error was found in the evaluation of bilateral hearing loss and an increased 10 percent disability rating was awarded effective February 16, 2010.  The May 2011 rating decision applied a speech discrimination scores from the February 2010 VA examination of 66 percent for the right ear and 94 percent on the left in assigning an increased rating of 10 percent for the service-connected bilateral hearing loss disability.  However, as detailed above, the February 2010 VA examination actually demonstrated speech discrimination scores of 94 percent for the right ear and 66 percent on the left ear.  This actually results in a Roman numeral designation of I, while the left ear results in a Roman numeral designation of VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Similarly, the results of the December 2014 VA examination under Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Despite the fact that a mechanical application of these results actually demonstrates a lesser noncompensable rating for the period since February 16, 2010, the Board will not disturb the Veteran's current 10 percent disability rating for this time period.  However, a rating in excess of 10 percent is clearly not available based on these findings.

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the June 2008, February 2010 and December 2014 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2014).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Accordingly, the Board concludes that the greater weight of evidence is against assigning a compensable evaluation prior to February 16, 2010 and an evaluation in excess of 10 percent since February 16, 2010 for the Veteran's bilateral hearing loss.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected bilateral hearing loss disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a compensable rating for the period prior to February 16, 2010 for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for the period since February 16, 2010 for bilateral hearing loss is denied.
.

____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


